DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the title filed on 11/29/2021 has been entered the title objection has been hereby withdrawn. 	                                                  Allowable Subject Matter
 	The closest prior art, Wang US PGPub. 2016/0181566 teaches a display substrate (fig. 2), comprising: a first substrate (22, fig. 2) [0027]; at least one spacer (23, fig. 2) [0029] on a (bottom) side of the first substrate (22); at least one electrode (24, fig. 2) [0029] on a (bottom) side of the at least one spacer (23) facing away from the first substrate (22). But Wang fails to teach “wherein in a plane parallel with an extending plane of the first substrate, a periphery of each of the at least one spacer comprises the at least two supports, and wherein in a direction perpendicular to the extending plane of the first substrate, a sum of a height of the at least one spacer and a thickness of the at least one electrode on the respective one of the at least one spacer is less than a height of each of the at least two supports in the periphery of each of the at least one spacer.” 	Another close prior art, Tang CN-104793405 (applicant provided reference in IDS with English translation) teaches a display substrate (fig. 3) comprising a first substrate (1, fig. 3) (page 12, line 94); at least one spacer (601, fi. 3) (page 12, line 106) on a But Tang fails to teach at least one electrode on a side of the at least one spacer facing away from the first substrate; a periphery of each of the at least one spacer comprises the at least two supports; and wherein in a direction perpendicular to the extending plane of the first substrate, a sum of a height of the at least one spacer and a thickness of the at least one electrode on the respective one of the at least one spacer is less than a height of each of the at least two supports in the periphery of each of the at least one spacer.
Claims 1-20 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record (including Wang and Tang above) taken alone or in combination neither anticipates nor renders obvious  	a display substrate, wherein “in a direction perpendicular to the extending plane of the first substrate, a sum of a height of the at least one spacer and a thickness of the at least one electrode on the respective one of the at least one spacer is less than a height of each of the at least two supports in the periphery of each of the at least one spacer” as recited in claim 1; and 	a method for manufacturing a display substrate, wherein “in a direction perpendicular to the extending plane of the first substrate, a sum of a height of the at least one spacer and a thickness of the at least one electrode on the at least one spacer is less than a height of each of the at least two supports in the periphery of each of the at least one spacer” as recited in claim 12.
 	Claims 2-11 and 13-20 are also allowed for further limiting and depending upon allowed claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892